                                          Case 3:95-cr-00319-SI Document 2000 Filed 06/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                            Case No. 95-cr-00319-SI-1
                                   8                      Plaintiff,
                                                                                              ORDER GRANTING DEFENDANT
                                   9               v.                                         FRANK NASON'S MOTION FOR
                                                                                              RECONSIDERATION AND
                                  10     FRANK NASON,                                         GRANTING COMPASSIONATE
                                                                                              RELEASE
                                  11                      Defendant.
                                                                                              Re: Dkt. No. 1992
                                  12
Northern District of California
 United States District Court




                                  13
                                              For the reasons set forth in the Court’s June 26, 2020 oral Order granting the defendant’s Motion
                                  14
                                       For Reconsideration (Dkt. No. 1992), it is hereby ORDERED as follows:
                                  15
                                              1.        Defendant’s sentence of imprisonment is modified to time served.
                                  16
                                              2.        Upon Defendant’s release, Defendant shall serve the remaining portion of the 300-
                                  17
                                       month term of imprisonment imposed in his original sentence as supervised release at a residence
                                  18
                                       approved by the United States Probation Office (“Probation”) and with all of the terms and
                                  19
                                       conditions set forth in the original Judgment.
                                  20
                                              3.        Defendant shall then complete the five-year term of supervised release imposed in
                                  21
                                       the original sentence with all of the terms and conditions set forth in the original Judgment.
                                  22
                                              4.        Defendant shall be released only after all release and travel plans are in place.
                                  23

                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: June 29, 2020                             ______________________________________
                                  27                                                      SUSAN ILLSTON
                                                                                          United States District Judge
                                  28
